DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 02/19/2021 pages 5-6 have been considered and are persuasive thereby specification objection, drawing objection and claim rejection under 112(b) are hereby withdrawn.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ken Kozik on 03/03/2020.





AMENDMENTS TO THE CLAIMS:

Claim 15. A polarizing-beam-splitter comprising: thin electrically conductive metal sheets, each of the thin electrically conductive metal sheets having an edge and a thickness that is less than or equal to one-twentieth the wavelength λ of a terahertz signal, the thin electrically conductive metal sheets arranged in a stack to define wave propagation passages for energy of a terahertz input beam directed at an angle to a face formed by edges of the sheets, which constitutes an artificial dielectric that operates below a frequency cutoff to enable selective transmission through the wave propagation passages and reflection from the face, wherein the terahertz beam separates into a first polarization component selectively transmitted along a transmission path in the wave propagation passages between successive thin electrically conductive metal sheets and a second polarization component reflected from the face, thus separating polarization states of the input beam along different reflection and transmission paths, wherein a separation to the two polarization states is carried out with an extinction ratio 20dB.

Claim 18. The polarizing-beam-splitter of claim [[17]] 16 wherein the thin electrically conductive metal sheets are without dielectric material dielectric material sandwiched between sheets.

Claim 19. The polarizing-beam-splitter of claim [[17]] 16 wherein the thin electrically conductive metal sheets are without plastic material sandwiched between sheets.

Claim 20. The polarizing-beam-splitter of claim [[17]] 16 wherein the thin electrically conductive metal sheets are without polymer material sandwiched between sheets.

Claim 21. The polarizing-beam-splitter of claim [[17]] 16 wherein the thin electrically conductive metal sheets are without insulator material sandwiched between sheets.

	Claim 22. The polarizing-beam-splitter of claim [[17]] 15 wherein the splitting of the input energy into the transmitted and reflected beams is controlled by rotating the polarization axis of the input beam.







Allowable Subject Matter
	Claims 15-22 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 02/19/2021, pages 7-8.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 15, for example: in a polarizing-beam-splitter, each of the thin electrically conductive metal sheets having an edge and a thickness that is less than or equal to one-twentieth the wavelength λ of a terahertz signal, the terahertz beam separates into a first polarization component selectively transmitted along a transmission path in the wave propagation passages between successive metal sheets and a second polarization component reflected from the face, thus separating polarization states of the input beam along different reflection and transmission paths, a separation to the two polarization states is carried out with an extinction ratio better than 20dB.
	






Claims 15 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, an artificial dielectric polarizing beam splitter can be configured to operate with very high efficiency and high extinction ratios to separate polarization states of a terahertz beam, and that by initially rotating the input beam polarization one can achieve any desired power division, offering far better performance than other demonstrated methods. 
Claims 16-22, which depend from claim 15, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.







Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
March 4, 2021